Citation Nr: 1522295	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected tendon inflammation disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied service connection for hypertension.  In January 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.  The RO issued a supplemental statement of the case (SSOC) in March 2011, denying service connection for hypertension as secondary to the Veteran's service-connected tendon inflammation disability.

The claim was previously remanded by the Board in January 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hypertension was aggravated in service, or is aggravated by his service-connected tendon inflammation disability.  He has argued that his service connected tendon inflammation disability prevents him from exercising and the lack of exercise has caused his hypertension to worsen.

A VA examination has not been conducted regarding the etiology of the hypertension and no opinion has been obtained as to whether the hypertension has been aggravated by the service connected tendon inflammation disability.  An opinion is needed prior to deciding the claim.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to evaluate his hypertension.  The claims file must be made available to and reviewed by the examiner, to specifically include all service treatment records.  The examiner should offer an opinion as to whether it is as least as likely as not (a 50 percent or greater likelihood) that the hypertension was either aggravated beyond its natural progression (i) by service, or (ii) by the Veteran's service connected tendon inflammation disability.  It is noted that the evidence reflects hypertension pre-existed service. 

The supporting rationale for all opinions expressed must be provided in a typewritten report.

2.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




